         CASE 0:20-cr-00234-DWF-LIB Doc. 40 Filed 04/09/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                Criminal No. 20-234 (DWF/LIB)

                      Plaintiff,

 v.                                                                                ORDER

 Devon Michael Johnson,

                      Defendant.


      This matter is before the Court on Defendant’s Motion to Release Defendant

Pending Sentencing (Doc. No. 35) and the Government’s Response in Opposition (Doc.

No. 36). Oral argument on the matter was held March 31, 2021. (Doc. No. 38.)

Defendant Devon Michael Johnson (“Defendant”) appeared before the Honorable

Donovan W. Frank, U.S. District Judge. Plaintiff, the United States of America (the

“Government”) was represented by Gina Allery, Assistant United States Attorney, and

Defendant was represented by Aaron J Morrison, CJA appointed counsel. United States

Pretrial Services Probation Officer, Sarah Thuringer was also present. The Defendant

consented to a video hearing and all participants appeared via video.

      The Defendant entered a plea of Guilty to Count 1 of the Indictment namely,

Sexual Abuse of a Minor, in violation of 18 U.S.C. §§ 2243(a), 1151, and 1152. After

the Defendant entered his plea of guilty, he moved the Court for release pending

sentencing. The Defendant has been in custody since November 20, 2020.
            CASE 0:20-cr-00234-DWF-LIB Doc. 40 Filed 04/09/21 Page 2 of 5




       On November 25, 2020, the Magistrate Judge concluded that based upon the

factors set forth in 18 U.S.C. § 3142(g), the Government had shown by a preponderance

of the evidence that there were no conditions or combination of conditions of release that

would reasonably assure the appearance of the Defendant at future Court proceedings.

Consequently, the Magistrate Judge concluded that detention was necessary and

appropriate pursuant to 18 U.S.C. § 3142.

       Based upon the record now before the Court and the submissions of counsel for

the Government and Defendant and the Court being otherwise duly advised in the

premises, the Court hereby enters the following:

                                  FINDINGS OF FACT

       1.      As the Magistrate Judge correctly concluded, the Defendant has failed to

comply with the terms of his probation for prior offenses. Specifically, Defendant

violated the terms of his probation for his conviction of sexual indecency with a child in

violation of Arkansas law within less than a year of being placed on probation. Included

in those violations were attempts to contact the victim, failing drug tests, and committing

another criminal offense—namely third-degree burglary, all in violation of Arkansas law

to which the Defendant pled guilty. Moreover, the Defendant failed to comply with the

Sex Offender Registration requirements that related to that conviction resulting in a

separate offense for which the Defendant was convicted. For a period of approximately

three years, between 2015 and 2018, the Defendant served his sentence in Arkansas for

those violations of state law and then returned to Minnesota.




                                             2
            CASE 0:20-cr-00234-DWF-LIB Doc. 40 Filed 04/09/21 Page 3 of 5




       2.      The Defendant has now entered a plea of guilty that again involves sexual

conduct with a minor which occurred less than a year after he returned to Minnesota.

       3.      While it is true that at the time of Defendant’s arrest he was working and

living in Hibbing and caring for his father, his arrest did not occur in Hibbing, Minnesota.

It occurred in Superior, Wisconsin.

       4.      Importantly, and perhaps sadly, for the reasons noted below in paragraphs 5

and 6, a review of the Defendant’s criminal history as observed by the Magistrate Judge,

clearly shows a history of failing to comply with existing Court orders establishing the

conditions of release.

       5.      The Defendant now asserts that since he will be going to prison for “a

number of years,” he is asking the Court to consider release between his change of plea

date and sentencing date so that he may spend time with his grandmother and father.

Defendant asserts his grandmother, who raised him, is suffering from dementia. He also

asserts that at the time of his arrest, he was living in Hibbing, Minnesota, and caring for

his father who is in very poor health. Consequently, Defendant has concerns that neither

may be alive when he is released from prison.

       6.      The minor victim’s mother who observed the plea hearing and Defendant’s

motion via Zoom does not object to the release of the Defendant so long as he complies

with a no contact order and other conditions of release. Defense counsel in turn has said

Defendant would agree to be placed on location monitoring.

       Based upon the above Findings of Fact, the Court makes its:




                                              3
            CASE 0:20-cr-00234-DWF-LIB Doc. 40 Filed 04/09/21 Page 4 of 5




                               CONCLUSIONS OF LAW

       1.      Based upon the plea of guilty as noted above, the Court declines to find and

conclude by clear and convincing evidence that the Defendant is not likely to flee or pose

a danger to the safety of any other person or the community if released under 18 U.S.C.

§ 3142(b) or (c). This finding of the Court is made without reaching the decision of

whether the Defendant’s plea to 18 U.S.C. § 2243(a) is subject to mandatory detention

absent proof of “exceptional circumstances” pursuant to 18 U.S.C. §§ 3143(a)

and 3145(c).

       2.      While the Court extends its sincere thoughts to the Defendant with respect

to the situation relating to his grandmother and father, given the findings and conclusions

of this Court and those of the Magistrate Judge, the Court is obligated to deny the

Defendant’s motion for release, even considering his offer to be subject to location

monitoring and other conditions.

       As the Court stated after its ruling at the hearing on March 31, the Court will

examine the present situation of the Defendant’s father in the Hibbing, Minnesota area

and what alternatives there are with respect to video and in-person visitation with his

father and grandmother, which may depend upon the pandemic restrictions at this time.

       Based upon the above Findings of Fact and Conclusions of Law of this Court, the

Court enters the following:

                                         ORDER

       1.      The Defendant’s motion for release on conditions (Doc. No. [35]) is

respectfully DENIED.


                                             4
            CASE 0:20-cr-00234-DWF-LIB Doc. 40 Filed 04/09/21 Page 5 of 5




       2.      The Defendant is remanded to the custody of the United States Marshal

until his sentencing date in Federal Court.

       3.      Defendant will be afforded reasonable opportunity to consult privately with

his lawyers.


Dated: April 9, 2021                      s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                              5
